Citation Nr: 1825967	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-44 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a left eye disorder has been received.

2. Whether new and material evidence to reopen a claim for service connection for hypertension has been received.

3. Whether new and material evidence to reopen a claim for service connection for a stomach disorder has been received.

4. Whether new and material evidence to reopen a claim for service connection for hiatal hernia has been received.

5. Whether new and material evidence to reopen a claim for service connection for Gastroesophageal Reflux Disease (GERD) has been received.

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for thrombosis of a deep vessel of the bilateral lower extremities.

8. Entitlement to service connection for a left eye disorder.

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for a stomach disorder.

11. Entitlement to service connection for hiatal hernia.

12. Entitlement to service connection for GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

	


INTRODUCTION

The Veteran served on active duty from February 150 until April 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2016 rating decision 

In February 2018 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left eye disorder, hypertension, stomach disorder, hiatal hernia, GERD, erectile dysfunction, and thrombosis of a deep vessel of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for entitlement to service connection for a left eyed disorder was previously denied in a June 1956 rating decision, the Veteran did not appeal the decision.

2. Some of the evidence submitted subsequent to the June 1956 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left eye disorder.

3. The claim for entitlement to service connection for hypertension was previously denied in a November 1973 rating decision, the Veteran did not appeal the decision.

4. Some of the evidence submitted subsequent to the November 1973 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

5. The claim for entitlement to service connection for a stomach disorder was previously denied in an August 1991 rating decision, the Veteran did not appeal the decision.

6. Some of the evidence submitted subsequent to the August 1991 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a stomach disorder.

7. The claim for entitlement to service connection for hiatal hernia was previously denied in an August 1991 rating decision, the Veteran did not appeal the decision.

8. Some of the evidence submitted subsequent to the August 1991 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hiatal hernia.

9. The claim for entitlement to service connection for GERD was previously denied in an August 1991 rating decision, the Veteran did not appeal the decision.

10. Some of the evidence submitted subsequent to the August 1991 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for GERD.



CONCLUSIONS OF LAW

1. The unappealed June 1956 rating decision which denied service connection for a left eye disorder is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the June 1956 RO decision that denied entitlement to service connection for a left eye disorder is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3. The unappealed November 1973 rating decision which denied service connection for hypertension is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

4. Evidence received since the November 1973 RO decision that denied entitlement to service connection for hypertension is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

5. The unappealed August 1991 rating decision which denied service connection for a stomach disorder is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

6. Evidence received since the August 1991 RO decision that denied entitlement to service connection for a stomach disorder is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

7. The unappealed August 1991 rating decision which denied service connection for hiatal hernia is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

8. Evidence received since the August 1991 RO decision that denied entitlement to service connection for hiatal hernia is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

9. The unappealed August 1991 rating decision which denied service connection for GERD is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

10. Evidence received since the August 1991 RO decision that denied entitlement to service connection for GERD is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Whether new and material evidence to reopen a claim for service connection for a left eye disorder has been received.

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for left eye disorder was previously denied by the RO in June 1956. The Veteran did not appeal the June 1956 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a June 2016 RO decision.

Evidence of record at time of last final denial
      
At the time of the June 1956 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, and the Veteran's lay statements. 


Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records in regard to the Veteran's left eye disorder. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for left eye disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional medical treatment records were not within the claims file at the time of the June 1956 RO decision. The additional treatment records go to the basis of the Veteran's claim for entitlement to service connection for a left eye disorder. Thus, the Board finds the medical records and Veteran's statements in support of the claim obtained after the June 1956 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a left eye disorder, is reopened.

Whether new and material evidence to reopen a claim for service connection for hypertension has been received.

Historically, the Veteran's claim for entitlement to service connection for hypertension was previously denied by the RO in November 1973. The Veteran did not appeal the November 1973 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a June 2016 RO decision.


Evidence of record at time of last final denial
      
At the time of the November 1973 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records in regard to the Veteran's hypertension. Additionally, the Veteran has asserted that his hypertension is related to, and/or aggravated by, his service-connected disabilities.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for hypertension. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional medical treatment records and his new asserted contentions were not within the claims file at the time of the November 1973 RO decision. The additional evidence goes to the basis of the Veteran's claim for entitlement to service connection for hypertension. Thus, the Board finds the additional treatment records and Veteran's statements in support of the claim obtained after the November 1973 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for hypertension, is reopened.

Whether new and material evidence to reopen a claim for service connection for a stomach disorder, hiatal hernia, and GERD has been received.

Historically, the Veteran's claim for entitlement to service connection for a stomach problem was previously denied by the RO in August 1991. In its decision, the RO considered the Veteran's treatment of hiatal hernia and GERD as part of the Veteran's "stomach problem" claim. The Veteran subsequently submitted a notice of disagreement with the August 1991 decision. Subsequently, in November 1991a statement of the case (SOC) was issued confirming the August 1991 denial and informing the Veteran of his procedural rights on appeal. The Veteran did not proceed in the appeals process and the August 1991 decision became final. The Veteran requested that his claim be reopened and was subsequently denied in a June 2016 RO decision.

Evidence of record at time of last final denial
      
At the time of the August 1991 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records in regard to the Veteran's stomach disorder, hiatal hernia, and GERD. Additionally, the Veteran has asserted that his stomach disorder, hiatal hernia, and GERD are related to, and/or aggravated by, his service-connected disabilities.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claims for entitlement to service connection for a stomach disorder, hiatal hernia, and GERD. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional medical treatment records and his new asserted contentions were not within the claims file at the time of the August 1991 RO decision. The additional evidence goes to the basis of the Veteran's claims for entitlement to service connection for a stomach disorder, hiatal hernia, and GERD. Thus, the Board finds the additional treatment records and Veteran's statements in support of the claim obtained after the August 1991 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection for a stomach disorder, hiatal hernia, and GERD, is reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a left eye disorder, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for hypertension, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for a stomach disorder, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for hiatal hernia, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for GERD, and to that extent, the claim is granted.


REMAND

In regard to the Veteran's for entitlement to service connection claims the Board finds that a remand is necessary.

The claims file does not reflect that the Veteran has been provided a VA medical examinations or medical opinions in regard to his issues for service connection. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

In this case, without adequate medical examinations and medical opinions in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection.

Additionally, the Veteran has asserted that his claimed conditions, except for his left eye disorder, may be attributable to his service-connected disabilities. As such, an opinion discussing whether the Veteran's claimed conditions are related to, or aggravated by, his service connected disabilities.

Lastly, the Board notes that the original June 1956 decision denied the Veteran's left eye disorder claim, in part, finding that the Veteran's left eye condition pre-existed his active military service. Generally, for veterans, there is a presumption of sound condition when examined, accepted and enrolled for service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of soundness and aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C. § 1111, 1153 (West 2014); 38 C.F.R. § 3.304 (b), 3.306 (2017).

Here, the claims folder reflects that the Veteran was "noted" with defective vision upon entrance. (See January 1956 Report of Medical Examination). However, during the veteran's service, the Veteran was treated on numerous occasions in regard to injuries and complications in regard to his left eye. (See August 1954 Ophthalmologic Consultation and February 1955 Clinical Record). As such, the Board finds that a medical opinion is needed as to whether the Veteran's current left eye disorder clearly and unmistakably pre-existed his military service; and if so, whether clear and unmistakable (obvious, manifest, and undebatable) evidence establishes that the pre-existing left eye disorder did not undergo a worsening in service to a permanent degree beyond the natural progression of the disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a VA medical examination with an ophthalmologist in regard to entitlement to service connection for a left eye disorder. The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the opinion, and the examiner must state that such was accomplished. The examiner is requested to provide the following opinions:

a.) Whether there is clear and unmistakable evidence (obvious, manifest, or undebatable) to show that the Veteran's left eye disorder pre-existed service; and if so,

b.) whether clear and unmistakable evidence establishes that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond which would be due to a natural progression of the disability.

c.) if the answer to either a.) or b.) is in the negative the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a current left eye disorder that is related to, or aggravated by, his military service.

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3. Schedule the Veteran for a VA medical examination with the appropriate physician in regard to entitlement to service connection for the remaining issues on appeal.

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has hypertension caused or aggravated by his service-connected disabilities; 

c.) Whether it is at least as likely as not that the Veteran has a stomach disorder related to, or aggravated by, his military service;

d.) Whether it is at least as likely as not that the Veteran has a stomach disorder caused or aggravated by his service-connected disabilities;

e.) Whether it is at least as likely as not that the Veteran has hiatal hernia (and/or residuals) related to, or aggravated by, his military service;

f.) Whether it is at least as likely as not that the Veteran has hiatal hernia caused or aggravated by an his service-connected disabilities;

g.) Whether it is at least as likely as not that the Veteran has GERD related to, or aggravated by, his military service;

h.) Whether it is at least as likely as not that the Veteran has GERD caused or aggravated by an his service-connected disabilities;

i.) Whether it is at least as likely as not that the Veteran has erectile dysfunction related to, or aggravated by, his military service; 

j.) Whether it is at least as likely as not that the Veteran has erectile dysfunction caused or aggravated by an his service-connected disabilities;

k.) Whether it is at least as likely as not that the Veteran has thrombosis of a deep vessel of the bilateral lower extremities related to, or aggravated by, his military service; and

l.) Whether it is at least as likely as not that the Veteran has thrombosis of a deep vessel of the bilateral lower extremities caused or aggravated by an his service-connected disabilities

In providing the opinion, the examiner must provide a full and complete rationale explaining the reasoning for all opinions given. If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

4. After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


